DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9 in the reply filed on 02/14/2022 is acknowledged.
Claim 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Application Status
Claim 1-9 are under examination.
Claim 10-13 are withdrawn from examination.
Claim 1-9 are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 06/29/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references are non-English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “…characterized in that the vitamin and carotenoid powder…” is redundant phase in the permeable.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the recitation of “…vitamin and carotenoid microcapsule…” should be “the vitamin and carotenoid microcapsule…” since antecedent has been established in claim 1, line 2. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “rap oil” is not clear. It is not clear as to what Applicant intend “rap oil” to encompass, since there is no product known as “rap oil”. The claim is indefinite. For examination purpose “rap oil” is considered rape oil to meet the limitation. 
In claim 2, the metes and bounds of the term “salad oil” is unclear. It is not clear as to what Applicant intend “salad oil” to encompass to meet the limitation. For examination purpose “salad oil” is interpret as any kind of oil used on a salad. 
In claim 4, the recitation of “…the gel is one of rice bran wax, carnauba wax, bee wax, candelilla wax and glycerol monostearate or mixture of y-oryanol and β-rhamno…” is confusing as to what is the alternative selections.  It is not clear Applicant intend alternative selection is “the gel is one of rice bran wax, carnauba wax, bee wax, candelilla wax and glycerol monostearate”  or  “mixture of ƴ-oryanol and β-rhamno” to meet the limitation; hence the claim is indefinite. The recitation is not proper Markush grouping recitation.  
In claim 5 the abbreviation of BHT is not clear, since different technologies have same acronym/abbreviation, for example Behavioral Health Treatment, Big Heavy Tongan or Bottom Hole Temperature, hence it is indefinite as to what the abbreviation represents to meet the limitation. 
In claim 5 the abbreviation of TBHO is not clear, since different technologies have same acronym/abbreviation for example The Best Hacker Portal, Tertiary-Butyl Hydrogen Peroxide or The Broken Hill Proprietary, hence it is indefinite as to what the abbreviation represents to meet the limitation. 
In claim 6, the recitation of “…64% - 93%...” is not clear. It is not clear if the cited percentage is by weight, by volume, by purity or something else; hence the claim is indefinite.
In claim 8, the recitation of “the antioxidant A” lacks antecedent basis in claim 1, hence it is not clear if claim 8 farther limits claim 1. 
In claim 9, the recitation of “the vitamin and carotenoid” lacks antecedent basis in claim 1, hence it is not clear if claim 9 farther limits claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 5,229,147).
Regarding claim 1, 2, 3, and 5, Kubota et al. (Kubota) discloses a coated vitamin C preparation  (vitamin and carotenoid microcapsule) comprising a particulate core containing powdery vitamin C (‘147, col. 2, ln. 60-66, col. 3) surround by a coating material (‘147, col. 3, ln. 35-67) (physical gel protection film), wherein the coating material comprises soybean oil (vegetable oil), waxes (gel), tocopherols and ethoxyquin (antioxidant). Kubota’s coating material is considered a super-molecular system as much as Applicants’. Kubota does not explicitly disclose on the amounts of the coating material (super-molecular system), however Kubota clearly teaches known ingredients as the coating material. It would have been obvious to one of ordinary skill in the art to be motivated to adjust amounts in Kubota’s coating material as a matter of preference for a desired coating attributes for the 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
With respect to claim 2, the recitation are process steps, wherein the claim is a product, see MPEP 2113:
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Hence, Kubota discloses the coated vitamin C preparation comprising a particulate core containing the powdery vitamin C (vitamin and carotenoid microcapsule) (‘147, col. 2, ln. 60-66, col. 3) surround by the coating material (‘147, col. 3, ln. 35-67) (physical gel protection film), wherein the 
Regarding claim 6, Kubota discloses the powdery vitamin C is at least 50% by weight (‘147, col. 3, ln. 29-31), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 5,229,147)as applied to claim 1 above, and further in view of Miyazawa et al. (US 6,391,288 B1).
Regarding claim 4, Kubota discloses the claimed invention as discussed in claim 1. Kubota discloses the coating material (‘147, col. 3, ln. 35-67) (physical gel protection film), comprises the waxes (gel).  Kubota does not explicitly disclose the wax as cited. However, Miyazawa et al. (Miyazawa) discloses a microcapsule (‘288, Abstract) comprising a coating agent including waxes such as bee wax and candelilla wax (‘288, col. 9, ln. 24-30). Miyazawa and Kubuta are of the same field of endeavor of microcapsule. It would have been obvious at the time of filing the claimed invention to employ known waxes, including bee wax and candelilla wax as taught by Miyazawa into Kubuta’s product because Miyazawa known successful waxes, including bee wax and candelilla wax as coating agent in an microcapsule. 
Regarding claim 7, 8 and 9, Kubota discloses a coated the vitamin C preparation comprising the particulate core containing the powdery vitamin C (antioxidant A) (‘147, col. 2, ln. 60-66, col. 3). Kubota does not explicitly disclose water soluble colloid as cited. However, Miyazawa et al. (Miyazawa) discloses a microcapsule (‘288, Abstract) comprising gelling agents, including gelatin (‘288, col. 4, ln. 57-60) (water soluble colloid). Miyazawa teaches vitamin E acetate (‘288, col. 19, Table 5). Miyazawa and Kubuta are of the same field of endeavor of microcapsule. It would have been obvious at the time of filing the 
Modified Kubota does not explicitly disclose on the amounts of ingredients of the vitamin C preparation however modified Kubota clearly teaches known ingredients as the coating material. It would have been obvious to one of ordinary skill in the art to be motivated to adjust amounts in Kubota’s vitamin C preparation as a matter of preference for a desired attributes, absent a clear and convincing argument or evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HONG T YOO/Primary Examiner, Art Unit 1792